In a negligence action to recover damages for personal injury, medical expense and loss of services, defendants appeal from an order of the Supreme Court, Nassau County, dated June 25,1962, which denied conditionally their motion: (a) to dismiss the complaint for lack of prosecution (Rules Civ. Prae., rule 156); and (,b) to vacate plaintiffs’ notice to examine defendants before trial. Order affirmed, with $10 costs and disbursements; the examination before trial to proceed on 10 days’ written notice or on any other date mutually fixed by the parties. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.